By The Court.
Judgment affirmed. The record in this case discloses abundant evidence to support the verdict of the jury, which verdict, in essence, found that plaintiff’s fall and injuries were directly and proximately the result of the combined and concurrent negligence of each of the defendants; moreover the answers of the jury to interrogatories submitted to it are consistent with the verdict.
Upon a careful consideration of assignments of error herein, we find no error prejudicial to the substantial rights of the appellant for the reasons generally stated in the opinion of the trial court and accordingly we determine and certify that in our opinion substantial justice has been done to the party complaining as shown by the record.
Hurd, P. J., Kovachy So Skeel, JJ., concur.